UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1212


SEKOUBA FATY,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 31, 2018                                  Decided: November 6, 2018


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Petition denied in part and dismissed in part by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Terri J. Scadron,
Assistant Director, Corey L. Farrell, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sekouba Faty, a native and citizen of Mali, petitions for review of an order of the

Board of Immigration Appeals (Board) denying as untimely his motion to reopen. We

have reviewed the administrative record and the Board’s order and find no abuse of

discretion. See 8 C.F.R. § 1003.2(a), (c)(2) (2018). We therefore deny the petition for

review in part for the reasons stated by the Board. See In re Faty (B.I.A. Jan. 29, 2018).

       We lack jurisdiction to review the Board’s refusal to exercise its sua sponte

authority to reopen and, therefore, dismiss this portion of the petition for review. See

Lawrence v. Lynch, 826 F.3d 198, 206-07 (4th Cir. 2016); Mosere v. Mukasey, 552 F.3d

397, 400-01 (4th Cir. 2009) (collecting cases). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                            PETITION DENIED IN PART
                                                              AND DISMISSED IN PART




                                             2